Citation Nr: 1525159	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  06-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right foot plantar wart.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A Board hearing was held in September 2010.  A transcript is of record.  The case was thereafter remanded by the Board in February 2012.  


FINDING OF FACT

In May 2015, the Veteran indicated that he wished to withdraw from appeal the claim of entitlement to a rating in excess of 10 percent for a right foot plantar wart.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to a rating in excess of 10 percent for a right foot plantar wart have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A Substantive Appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2014).  In correspondence received in May 2015, the Veteran withdrew from appeal the claim of entitlement to a rating in excess of 10 percent for a right foot plantar wart.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to a rating in excess of 10 percent for a right foot plantar wart is dismissed.  



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


